DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/2022 has been entered.
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
2.	The objection to the specification as failing to provide proper antecedent basis for the claimed subject matter is withdrawn in view of the correction filed 3/3/2022 which is accepted by the Examiner.   

Claim Objections
3.	The correction to claim 1 overcomes the prior objection which is withdrawn.  

Claim Rejections - 35 USC § 112
4.	The rejections of claims 19 and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in view of the amendments made.  

5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claim 16, and thus dependent claims 17-22, and claim 22, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 16 as amended recites the following:
	“wherein at least one of the cathode coating and the anode coating is a partitioned coating including active materials having different unit area capacities…”
	The feature is not supported by the instant specification.  A unit area capacity, or capacity per unit area is a value of capacity (milliamps or mAh) per unit area (cm2), a value with units of mAh/cm2 (in SI units).  A unit area capacity is a value of a given region or area as detailed throughout the instant specification which sets different unit area capacities for different regions (or areas) (P28 of the PGPUB; see also P48).  The setting of the different regions/areas is achieved in a variety of ways throughout the instant disclosure including at least:
1)  Adjusting the theoretical specific capacity (mAh/g) of the selected active materials present in the defined regions (see also P72-74):

    PNG
    media_image1.png
    81
    425
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    82
    416
    media_image2.png
    Greyscale

2)  Adjusting the thickness of one region relative to another (see also P58-59 and 64):

    PNG
    media_image3.png
    437
    420
    media_image3.png
    Greyscale

The active materials themselves do not have a unit area capacity as claimed such that the claim amendment of, “a portioned coating including having different unit area capacities” is not a supported feature, or one that is possible.
	The only entities within the claim that have a unit area capacity are the defined regions (i.e., areas) as set forth in the claim (i.e., first anode region, second anode region, first cathode region, second cathode region, etc.), not the active materials themselves.  Accordingly, the feature as amended is not supported and violates the written description requirement.
B)	New claim 22 recites that the cathode further comprises a fourth anode region which is not supported by the disclosure.
	Appropriate correction is required.  

7.	Claim 16, and thus dependent claims 17-22, and claim 22, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A)	Claim 16 is reproduced in part with Examiner-added emphasis:  

    PNG
    media_image4.png
    338
    679
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    184
    655
    media_image5.png
    Greyscale

Lines 2-3 of the claim define “a first cathode active material” and “a second cathode active material” utilized to form a cathode coating.  Lines 5-6 of the claim define “a first anode active material” and “a second cathode active material” utilized to form an anode coating.  Lines 12-13 then subsequently require that at least one of the cathode coating and the anode coating is a partitioned coating including active materials having different unit area capacities.  The claim is indefinite as it is not clear if the claim fails to invoke proper antecedent basis to the already recited active materials detailed in lines 2-3 and 5-6 of the claim, or if the “active materials having different unit area capacities” are separate, new entities that are part of the cathode coating and/or the anode coating.
 B)	Claim 16 defines that the anode coating is a partitioned coating including active materials having different unit area capacities.  Active materials do not have a unit area capacity; a unit area capacity is a feature of a defined area or region (see further explanation and comments above within 35 U.S.C. 112(a)/first paragraph rejection).  Accordingly, the claim is held as indefinite as an active material or active materials cannot meet the feature presented. 
C)	New claim 22 recites that the cathode further comprises a fourth anode region which is entirely unclear.  Claim 22 then recites “the fourth cathode region” at line 2, wherein there is insufficient antecedent basis for this feature.  It appears that “comprises a fourth anode region” is meant to be “a fourth cathode region” (the claims will be examined as if this was the case).
	Appropriate correction is required.   

Compact Prosecution Claim Interpretation
8.	The claims as presented are not capable of being examined for prior art purposes given the issues detailed above, wherein an active material is not an entity that has a unit area capacity as claimed.  Applicant makes the following remarks with respect to the amendments to claim 16 (response filed 3/3/2022, pages 8-9):
Claim 16 is amended to recite wherein at least one of the cathode coating and the anode coating is a partitioned coating including active8 Application No.: 16/534,494 Docket No.: P210413US00materials having different unit area capacities. As set forth in the paragraph bridging pages 4 and 5 of the specification, by setting different unit area capacities for different regions of the battery cell (Examiner emphasis), the present invention improves the uneven deposition of lithium in different regions of the electrode of the battery cell, reduces the probability of the formation of lithium dendrites and the possibility of an electrochemical short circuit, thereby greatly enhancing the safety of the battery cell. 

Accordingly, in the interest of compact prosecution, the claims will be examined as best as possible with Applicant’s intention with respect to the claims in mind.

Claim Rejections - 35 USC § 102
9.	The rejection of claims 16-18 under 35 U.S.C. 102(a)(1) as being anticipated by Fujii (US 2018/0366786) is maintained [with respect to the comments above pertaining to the Compact Prosecution Claim Interpretation].
	Regarding claim 16, Fujii teaches a lithium ion secondary battery (“battery cell”) (P50-55; Fig. 2; not limited to full disclosure or alternative embodiments such as Fig. 7), comprising:
a positive electrode 10 (“a cathode”), the cathode 10 comprising a cathode current collector 11 having a surface coated with a first cathode active material in a first cathode region 121* and a second cathode active material in a second cathode region 124* (P22-25, 28, 48-55) to form a cathode coating 12 (*Note:  the reference utilizes different terms for naming the regions but for ease of designation and understanding, the Examiner is utilizing the claim terms with the corresponding numerals of the reference), and
a negative electrode 30 (“an anode”), the anode 30 comprising an anode current collector 31 (“anode substrate”) having a surface coated with a first anode active material in a first anode region 321 and a second anode active material in a second anode region 324 to form an anode coating 32 (P22, 29-33, 48-55), wherein
a value (AC/CC) (“CB1”) is a ratio of the unit area capacity Ac (“CsA1”) of the first anode region 321 to the unit area capacity Cc (“CsC1”) of the first cathode region 121;
a value (AE/CE) (“CB2”)  is a ratio of the unit area capacity AE (“CsA2”) of the second anode region 324 to the unit area capacity CE (“CsC2”) of the second cathode region 124; 
wherein (AE/CE) (“CB2”) is larger than the value of (AC/CC) (“CB1”) (P55; Table 1 Examples; see also Fig. 7) and
wherein each of the cathode coating 12 and the anode coating 32 is a partitioned coating (see at least Figs. 2 and 7 and the partitioned sections of the coatings 12, 32 as referenced above; see also at least P7-22 and 48-56 describing the partitioned sections detailed above for each layer) including active materials [those detailed above in each of cathode coating 12 and anode coating 32], wherein the cathode coating 12 has regions [i.e., first cathode region 121 and second cathode region 124 as already claimed] having different unit area capacities [claim defines first cathode region 121 unit area capacity as CsC1 = Cc as taught by Fujii, and second cathode region unit area capacity as CsC2 = CE as taught by Fujii]  given Fujii teaches that the unit area capacity CE (“CsC2”) of the second cathode region 124 is different than the unit area capacity Cc (“CsC1”) of the first cathode region 121 given the difference in thickness of the regions (see Fig. 2, 7; P51; entire disclosure; see also the further detailed explanation below in the rejection of claim 17, entirely incorporated into the present claim rejection and not repeated here).  The same can be true of the anode partitioned coating 32 (see Fig. 7) with respect to having regions [those already recited in the claim] having different unit area capacities [those already recited in the claim].
**None of the language above is a recommendation by the Examiner for incorporation into the claim as there may be antecedent basis issues; the above rejection is an attempt to provide an application of the prior art for compact prosecution purposes with respect to what appears to be Applicant’s intention on the indefinite and non-supported claim language (see section 8 above).

Regarding claim 17, Fujii teaches an embodiment (Fig. 2) in which the unit area capacity AE (“CsA2”) of the second anode region 324 is equal to the unit area capacity Ac (“CsA1”) of the first anode region 321 given Fujii teaches that the negative electrode active material layer (constituting the first and second regions 321, 324) may be formed to have a uniform thickness (P36) and with the same composition applied (P71) such that the feature claimed is intrinsic to the described embodiment, the unit area capacity being directly dependent upon these features [A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999)]; and 
wherein the unit area capacity CE (“CsC2”) of the second cathode region 124 is less than or equal to 98% of the unit area capacity Cc (“CsC1”) of the first cathode region 121 given the Table 1 Examples.  Specifically, the anode in the examples has an equivalent value for AC and AE given the method of making in which the same composition is mixed, applied at 10 mg/cm2 (P71), thus, the difference in the AC/CC and AE/CE values of Table 1 is intrinsically due to the CC and CE values, wherein in Example 1, AC/CC is 1.09 and AE/CE is 1.19 such that the unit area capacity CE (“CsC2”) of the second cathode region 124 is 91.6% of the unit area capacity Cc (“CsC1”) of the first cathode region 121 [Calculation:  AC/CC = 1.09 and AE/CE = 1.19 from Table 1; Ac = Cc (intrinsic – see explanation above- P36, 71) and can be any value so long as it is the same; thus assuming it is 1, then 1/Cc = 1.09 and 1/CE = 1.19; solving Cc = 0.971 and CE = 0.840; then calculate percentage of CE relative to CC (0.840/0.971)*100 = 91.6%].  "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is 'anticipated' if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original); MPEP §  2131.03.  
Regarding claim 18, Fujii teaches wherein a thickness of the second anode region 324 can be less than a thickness of the first anode region 321 (Fig. 7 embodiment; P63), and
a thickness of the second cathode region 124 is less than the thickness of the cathode in the first cathode region 121 (Fig. 7 embodiment; P63-66).

10.	The rejection of claim 20 under 35 U.S.C. 102(a)(1) as being anticipated by Fujii (US 2018/0366786) as applied to at least claim 16 above, and further as evidenced by Chiang et al. (US 2009/0202903) is maintained.  Newly added claim 22 is also rejected under this heading.
 Regarding claim 20, Fujii teaches wherein the cathode 10 further comprises a thin part (“third cathode region”) (Fig. 2; the portion to the right of section 124 encompassed in 122), wherein the third cathode region (within 122) comprises active material that may be LiMnO2 (P24) which as evidenced by Chiang (P73) is a ceramic material (“the third cathode region comprises ceramic”).
Regarding claim 22, Fujii teaches wherein the cathode 10 further comprises a fourth cathode region (non-applied part 112) (Figs. 1 & 2), wherein a unit area capacity CsC4 of the fourth cathode region (uncoated portion) is intrinsically less than the unit area capacity CsC2 of the second cathode region 124 given there is no active material in this location such that the unit area capacity CsC4 of the fourth cathode region is zero whereas the unit area capacity CsC2 of the second cathode region 124 is some value greater than zero given there is active material in the second cathode region 124.  A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).  

Claim Rejections - 35 USC § 103
11.	The rejection of claim 19 under 35 U.S.C. 103 as being unpatentable over Fujii (US 2018/0366786) as applied to at least claim 16 above, and further in view of Lee et al. (US 2015/0017527) is maintained.  Newly added claim 21 is also rejected under this heading.
Regarding claim 19, Fujii teaches wherein the anode 30 further comprises a “third anode region” (see Fig. 2 – the region directly adjacent to section 324 encompassed within thin part   that sits across from thin part 122 of cathode 10).  
Fujii teaches the anode active material may include a mixed active material of both graphite particles and amorphous carbon (P29-32), but fails to disclose that the third anode region (see Fig. 2 – the region directly adjacent to section 324 encompassed within thin part   that sits across from thin part 122 of cathode 10) comprises ceramic as claimed.  Lee teaches analogous art of a negative electrode/anode active material for a rechargeable lithium battery in which the negative electrode active material of graphite is coated with a ceramic material as a coating layer in order to improve the cycle life characteristic by suppressing volume expansion (abstract; P11, 13, 24-26, 69-75).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide Lee’s negative active material of graphite with a ceramic coating as taught by Lee, thereby providing the anode active material and all the regions of the applied anode active material including the third region such that it comprises ceramic given Lee teaches that by coating graphite with a ceramic material, this provides the predictable result of improving the cycle life characteristic of the active material and battery by suppressing volume expansion (abstract; P11, 13, 24-26, 69-75).
Regarding claim 21, Fujii teaches wherein the anode 30 further comprises “a fourth anode region” (final portion directly adjacent to the third anode region, the final portion facing insulating member 13 only), wherein given that the negative electrode active material layer 32 (constituting the first through fourth regions) may be formed to have a uniform thickness (P36) and with the same composition applied (P71), the feature that the unit area capacity CsA4 of the fourth anode region is equal to the unit area capacity CsA2 of the second anode region is intrinsic given the unit area capacity is directly dependent upon these features.  A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).   It is noted that the designation of third and fourth anode regions can be switched. 

Response to Arguments
12.	Applicant's remarks filed 3/3/2022 with respect to the prior art rejection have been fully considered but they are not persuasive.  Applicant’s remarks are reproduced below, with Examiner comments subsequently provided that are respectfully submitted.
1) Claim 16 is amended to recite wherein at least one of the cathode coating and the anode coating is a partitioned coating including active8 Application No.: 16/534,494 Docket No.: P210413US00materials having different unit area capacities. As set forth in the paragraph bridging pages 4 and 5 of the specification, by setting different unit area capacities for different regions of the battery cell, the present invention improves the uneven deposition of lithium in different regions of the electrode of the battery cell, reduces the probability of the formation of lithium dendrites and the possibility of an electrochemical short circuit, thereby greatly enhancing the safety of the battery cell. 
The Embodiments described from page 26 to page 37 further highlight the advantageous effects associated with a partitioned coating including active materials having different unit area capacities over a conventional, non-partitioned coating of active material. 
In view of the foregoing amendments and accompanying remarks, it is submitted that all pending claims are in condition for allowance. A prompt and favorable reconsideration of the rejection and an indication of allowability of all pending claims are earnestly solicited. 
If the Examiner believes that there are issues remaining to be resolved in this application, the Examiner is invited to contact the undersigned attorney at the telephone number indicated below to arrange for an interview to expedite and complete prosecution of this case. 
9 
Response:  Applicant does not identify how the amended features overcome the prior art previously cited; there are no remarks pointing out disagreements with the examiner’s contention or how the amendments made avoid the references(s) applied against the claims or are distinguished therefrom.  Furthermore, the amendments provided to the claims are not supported, indefinite, and based on the Examiner’s understanding of the intention of the amendment (see section 8), do not overcome the prior art cited.  See also the prior art documents cited below which also appear to read on the claims.
The Examiner finds that given the extent of the issues raised above, an interview prior to the mailing of this Office Action would not expedite prosecution; however, Applicant is welcome to contact the Examiner upon receipt of this Office Action to schedule an interview if the position of the Examiner within any section of this Office Action is not clear to Applicant. 


Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Hasegawa (US 2019/0123337) (P108);
Xing et al. (US 2012/0308861) (see Figs. 3 & 5); and
Jung et al. (US 2018/0233738).	

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867. The examiner can normally be reached Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMANDA J BARROW/Primary Examiner, Art Unit 1729